DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of ENERGY DRINK in the reply filed on 4 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Status of the claims:
Claim 1 has been canceled.
Claims 4-6 are withdrawn as being directed to nonelected species.
Claim 7 is dependent on canceled claim 1.
Claims 2 and 3 read on the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The MPEP states that the purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention.’ Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F. 2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).  Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, no that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F. 3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

          

Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed" (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). 
Applicants’ claims are directed toward a beverage comprising an atomized powder of coca leaf free of alkaloid. That is – decocainized coca leaf extract. However, the sparse written description does not provide sufficient evidence that Applicant was in possession of the invention at the time of filing. There is no process described by with the coca extract is make alkaloid free or into an atomized powder, but rather how the coca extract with be processed and packaged. Thus, it would appear that Applicant is in pursuit of the invention rather than in possession of it.


	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is rendered vague and indefinite by the term  “atomized powder” . It is unclear whether this is meant to define the powder as obtained by a process of atomization or to define the powder by the size of its particles. The rather sparse specification does not provide any guidance as to the specific meaning of the term. Thus, it is unclear what distinguishes an atomized powder from a powder that is not atomized.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated or, in the alternative, under 35 U.S.C. 103(a) as obvious over or Harmetz et al. (US 4,956,429). 
Harmetz et al. similarly discloses a flavor agent of decocainized coca leaves for used in beverages. In the method by which the alkaloid-free extact is obtain it is specifically disclosed that coca leaves are comminuted to less than 4 mesh, esp. 9-10 mesh and contacted with the solvent, pref. water and/or an edible lower alcohol, esp. a mixt. of 20-50% EtOH and 50-80% water. Contact is preferably for 4-24 hrs. at 15-50 deg.C. Leaf:solvent ratio is 0.045-0.4, esp. 0.133 w/v. The raw extract has a pH of 5-7, esp. 5.5-7.0, and contains 1-5, esp. 2-3.5% solids. The cation exchange resin is pref. a carboxylic acid, phosphoric acid or esp. sulphonic acid resin, partic. sulphonated styrene-divinyl benzene resin, specifically Amberlite IR-120 or IR-132 or Duolite C-225 (RTM's) in H+ form. The resin is pref. in column form. The extract:resin vol. ratio is 1:0.5-1:2.5. The alkaloid-free extract is then stripped of some or esp. all of the solvent, e.g. by reverse osmosis, low temp. vacuum drying, freeze-drying, etc.
 Consequently, the claimed composition appears to be anticipated by the cited reference.
Alternatively, the instant claims rejected under U.S.C. 103(a) as being unpatentable over Hurmetz et al.
Even if the claimed coca extract is not identical to the referenced coca extract with regard to some unidentified characteristics (i.e., atomized powder), the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced coca extract would inherently possesses the same characteristics of the claimed extract particularly in view of the method by which the referenced coca extract is obtained by grinding the coca leaves to facilitate extraction. Thus, the resulting extract would be a powder. Consequently, the claimed composition appears to be anticipated by the cited reference(s). If necessary, the adjustment of particular conventional working conditions (e.g., employing additional well-known adjuvants, excipients etc. or use of forms to facilitate dissolution of the extract in solution such as atomized powders or well-known beverage types such as so-called energy drinks) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan (see e.g., MPEP 2144.05).
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 

With respect to the USC 102/103 rejection above, please also note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ extract differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655